                 Case 1:19-cv-10023-KPF Document 240 Filed 12/23/20 Page 1 of 2




(212) 373-3254

(212) 492-0254

wrieman@paulweiss.com




       December 23, 2020




       The Honorable Katherine Polk Failla
       United States District Judge
       Thurgood Marshall United States Courthouse
       40 Foley Square
       New York, New York 10007

           Petróleos de Venezuela, S.A. et al. v. MUFG Union Bank , N.A. et al., No. 1:19-cv-10023

       Dear Judge Failla:

                       Together with Latham & Watkins LLP, we represent the Trustee and the
       Collateral Agent. As the Court is aware, OFAC’s Venezuela General License 5E suspended the
       authorization permitting the Trustee and Collateral Agent to foreclose on and sell the collateral
       securing the 2020 Notes until January 19, 2021. See ECF No. 237, at 5-6. Earlier today, OFAC
       issued General License 5F, which supersedes General License 5E and extends that suspension
       until July 21, 2021. General License 5F is attached and can be found at
       https://home.treasury.gov/system/files/126/venezuela_gl5f.pdf.

                                                           Respectfully,


                                                           /s/ Walter Rieman
       Enclosure
        Case 1:19-cv-10023-KPF Document 240 Filed 12/23/20 Page 2 of 2



The Honorable Katherine Polk Failla
United States District Judge                                             2


cc: Counsel of Record (Via ECF)
